Citation Nr: 0023961	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  96-13 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for papillary bladder 
cancer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to November 
1946 and from November 1947 to November 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of Department of Veterans Affairs 
(VA) Regional Offices (ROs).  

In October 1999, the Board remanded the case to the RO for 
additional development.  


FINDINGS OF FACT

1.  The veteran had active military service during World War 
II; he had not asserted that he participated in a "radiation 
risk activity."  

2.  The veteran's papillary bladder cancer, which became 
clinically manifested many years after service, is not shown 
to be causally related to any incident in service, including 
exposure to ionizing radiation.  


CONCLUSION OF LAW

The veteran's papillary bladder cancer is not due to disease 
or injury that was incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

It is the veteran's assertion that his bladder cancer was 
caused by his exposure to ionizing radiation in service.  
Specifically, he asserts that he was exposed while working 
with missiles armed with nuclear warheads.  (See the 
veteran's June 1995 statement and the transcript of his 
hearing testimony at a September 1997 personal hearing.)  

The veteran has verified active military service, which 
included working as a nuclear weapons specialist.  

A review of the service medical records (SMRs) does not show 
any treatment for, or diagnosis of, papillary bladder cancer.  
These records did not include a Record of Occupational 
Exposure to Ionizing Radiation (DD Form 1141).  

Postservice private records from February 1994, however, 
include a pathology report that reveals a diagnosis of 
papillary transitional cell carcinoma of tissue from a 
urinary bladder biopsy.  

As noted by the Board in an October 1999 remand, a review of 
the record reflects that the RO and the veteran diligently 
pursued every known avenue for obtaining evidence of the 
veteran's exposure to ionizing radiation in service.  The 
Department of the Army, U.S. Center for Health Promotion and 
prevention Medicine, 5158 Blackhawk Road, Aberdeen Proving 
Ground, Maryland, gathered all of the available data.  In a 
November 1998 letter to the RO they summarized all of the 
available data.  

In part, the November 1998 letter read as follows:  

This letter provides our findings 
concerning the claim of [the veteran].  
Your office requested information 
concerning his exposure to radiation 
while training and working with special 
weapons between October 1961 and November 
1966.  

The U.S. Army Center for Health Promotion 
and Preventive Medicine (USACHPPM) 
contacted the U.S. Army's Ionizing 
Radiation Dosimetry Branch for any 
records of ionizing radiation exposure to 
the veteran].  Their reply was:  "Unable 
to locate any record of exposure on Mr. 
"[the veteran]."  This reply means that 
Mr. [redacted] was not enrolled in a 
monitoring program.  This addresses [the 
veteran's] entire Army service.  

To address [the veteran's] concern in 
regard to his military nuclear weapons 
schooling, we contacted various 
representatives of the Defense Threat 
Reduction Agency (DTRA).  The DTRA, 
formerly the Defense Special Weapons 
Agency, maintains information concerning 
the "Ordnance Nuclear Weapons Assembly 
(Army)," course number 9-S-436.1.  For 
your information and records, their 
written reply is enclosed.  

Additionally, other DTRA representatives 
informed USACHPPM that the course's 
program of instruction (POI), course 
attendance and/or completion lists, as 
well as the names of the instructors, are 
no longer available.  Furthermore, they 
stated that students did not wear 
radiation-monitoring devises; therefore, 
there are no dosimetry records for 
individual students.  

These representatives continued by 
stating that only the instructors wore 
radiation monitoring because only the 
instructors handled the high specific 
activity material.  Students only handled 
low specific activity material and their 
exposure was very limited in duration.  
When students handled the low specific 
activity material during training, their 
radiation dose most likely did not exceed 
0.001 rem/day.  If [the veteran] had been 
exposed for everyday of the class, his 
radiation dose would have been 
approximately 0.075 rem.  This number 
could be used as a maximum radiation dose 
limit - the actual radiation dose would 
have been much less as students were only 
allowed to handle the low specific 
activity radioactive material for a few 
days.  

Since the instructors were monitored, a 
maximum exposure limit was established 
from a different perspective.  It was 
determine that a high exposure for an 
instructor would have been 0.1 rem/yr.  
This is more than the exposure would have 
been for a student because instructors, 
not students, handle the high specific 
activity material and the instructor 
taught more than one course per year.  

To help put the above exposures in 
perspective, the following is provided.  
A member of the U.S. population receives 
on average an environmental radiation 
dose of 0.30 rem each year (from natural 
sources including radon) based on 
population statistics and date collected 
in the U.S. between 1980 to 1982 by the 
National Council on Radiation Protection 
and Measurements.  

The USACHPPM did obtain [the veteran's] 
Radiation Exposure History from his 
employment with the Department of the 
Navy.  In their response to USACHPPM, it 
clearly shows that [the veteran] was 
exposed to 0.289 rem while employed as a 
civilian subsequent to his military 
service at both the Naval Weapons Station 
and Naval Air Station, from September 
1968 to September 1984 - outside your 
period on interest.  

In an October 1999 Board remand decision, it was requested 
that the RO undertake the development of the veteran's claim 
for service connection for bladder cancer as provided in 
38 C.F.R. § 3.311 and the Veterans Benefit Administration 
Manual (M21-1), Part III, Chapter 5, Paragraph 5.11.  
Specifically, the RO must refer the veteran's claim for 
service connection for bladder cancer to the Under Secretary 
for Benefits.  

In a January 2000 statement, the veteran reiterated his 
contentions.  

On May 9, 2000, a Memorandum was sent to VA Under Secretary 
for Benefits.  A review of this record reflects that the 
factual background of the case was provided.  

On June 1, 2000, a letter was received by the Under Secretary 
for Health, Dr. Susan H. Mather.  She noted that the Army 
Medical Health Physics Program estimates that the veteran may 
have been exposed to a maximum dose of 0.075 rem during 
military service.  She added that it is calculated that 
exposure to 25.42 rads or less at age 32 provides a 99 
percent credibility that there is no reasonable possibility 
that it is as likely as not that the veteran's bladder cancer 
is related to exposure to ionizing radiation.  She noted that 
while information in a medical treatise confirms that the 
bladder is sensitive to radiation carcinogenesis but most 
studies of occupational (i.e., low dose) exposures are 
negative for increased risk.  In light of this, she stated it 
is unlikely that the veteran's bladder cancer could be 
attributed to exposure to ionizing radiation in service.  
This statement was repeated in June 2000 correspondence from 
the VA Director of the Compensation and Pension Service.  

II.  Analysis

Well-Grounded Claim

The threshold question to be answered is whether the 
appellant has presented evidence of a well grounded claim, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail and the Board has no duty to further assist him 
with the development of his claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Clyburn v. West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In view of the evidence of record, including the veteran's 
evidentiary assertions that must be presumed to be true for 
purposes of determining whether his claim is well grounded, 
the Board finds that this claim is plausible and thus, well 
grounded within the meaning of 38 C.F.R. § 5107 (1998); King 
v. Brown, 5 Vet. App. 19 (1993).

The record contains evidence that the veteran was exposed to 
ionizing radiation in service, and that he has a current 
diagnosis of a radiogenic disease.  Since the listing of a 
radiogenic disease implies a scientific possibility that the 
disease is related to radiation exposure in service, the 
Board finds, therefore that the provisions of 38 C.F.R. 
§ 3.311 (discussed below) provide a nexus between the 
currently diagnosed disability and radiation exposure in 
service.  The Board also finds that all relevant evidence has 
been obtained and that the duty to assist the claimant is 
satisfied.  Cf. Hilkert v. West, 12 Vet. App. 145 (1999) 
(raising the possibility that a claim fitting within the 
parameters of § 3.311 might not be well grounded).

Service Connection Based on Radiation Exposure

Service connection on the basis of inservice exposure to 
radiation may be established in one of three different ways: 
(1) By demonstrating that the condition at issue is one of 
the 15 types of cancer that are presumptively service 
connected under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309 
(1998); (2) by demonstrating direct service connection under 
38 C.F.R. § 3.303(d) (1999), a task that "includes the 
difficult burden of tracing causation to a condition or event 
during service," Combee v. Brown, 35 F.3d 1039, 1043 (Fed. 
Cir. 1994), or (3) by demonstrating direct service connection 
under § 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311 (1999), if the 
condition at issue is one of the "radiogenic diseases" 
listed by the Secretary in § 3.311(b); see Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997).  This third route has been 
described as, actually just another way of showing direct 
service connection but with certain added assistance by the 
Secretary in developing the facts pertinent to the claim.  
See 38 C.F.R. § 3.311(f) (requiring that service-connection 
determination after § 3.311 claim development be made under 
"generally applicable" VA adjudication provisions set forth 
in part 3 of title 38, Code of Federal Regulations).  Hilkert 
v. West, 11 Vet. App. 284 (1998) (decision withdrawn on other 
grounds).

Bladder cancer is not one of the 15 types of cancer subject 
to presumptive service connection, and the evidence does not 
show, nor does the veteran allege, that he participated in a 
"radiation-risk activity" as defined by the applicable 
regulations.  Indeed, the veteran contends that his only 
exposure to radiation in service was while working with 
missiles armed with nuclear warheads.  Thus, the veteran's 
bladder cancer cannot be service-connected under the 
provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  

The veteran has not introduced evidence of direct service 
connection under 38 C.F.R. § 3.303(d).  It is pertinent to 
note that no medical expert has been submitted to suggest 
that bladder cancer developed while the veteran was serving 
on active duty or until many years thereafter, and neither 
the veteran nor his representative has contended otherwise.  
The first evidence of bladder cancer was in 1994.  

As noted earlier, urinary bladder cancer is a "radiogenic" 
disease listed in 38 C.F.R. § 3.311.  The veteran contends 
that his bladder cancer is the result of radiation exposure 
in service.  Accordingly, he is entitled to the special 
assistance provided by 38 C.F.R. § 3.311.  That assistance 
has been provided.

The results of that assistance show that while the veteran 
was exposed radiation in service, such exposure was far below 
the levels that would give rise to heightened risk of bladder 
cancer.  The medical experts who examined the veteran's case 
have concluded that his cancer was unlikely to be the result 
of radiation exposure in service, and there is no specific 
competent evidence to refute these opinions.

Following review of the entire evidence of record, it is the 
Board's judgment that the preponderance of the evidence is 
against the veteran's claim of service connection for his 
bladder cancer.  In support of this conclusion, the Board 
notes that the only evidence available concerning the amount 
of radiation is the report from the Department of the Army 
that shows that the veteran was exposed to a rate that would 
not exceed 0.001 rem per day.  If exposed every day of his 
classes, his radiation dose would have been approximately 
0.075 rem.  No competent evidence has been submitted to show 
that the veteran's bladder cancer is due to the demonstrated 
radiation exposure in service.  Parenthetically, the Board 
notes that the veteran was actually exposed to much higher 
doses of radiation after service in his civilian employment 
with the Navy than he was during service.

The opinion of the Chief Public Health and Environmental 
Hazards Officer, which is based on quantitative analysis, is 
against the veteran's claim.  As it specifically considered 
the dose estimate for the veteran and the quantitative 
analyses in recent scientific studies, the Board has given 
great weight to this well reasoned medical opinion.  For the 
foregoing reasons, the Board concludes that service 
connection for bladder cancer is not warranted.  

There are several factors that the Under Secretary of Health 
was to consider in reviewing the record: (1) The probable 
dose, in terms of dose type, rate and duration as a factor in 
inducing the disease, taking into account any known 
limitations in the dosimetry devices employed in its 
measurement or the methodologies employed; (2) the relative 
sensitivity of the involved tissue to induction, by ionizing 
radiation, of the specific pathology; (3) the veteran's 
gender and pertinent family history; (4) the veteran's age at 
time of exposure; (5) the time lapse between exposure and 
onset of the disease; and (6) the extent to which exposure to 
radiation, or other carcinogens, outside of service may have 
contributed to development of the disease.  38 C.F.R. 
3.311(f).

The Under Secretary of Health addressed these factors.  
Indeed, the probable dose of radiation, the veteran's gender 
and age, and the time lapse between exposure and onset were 
specifically addressed by the Under Secretary.  Implicit in 
the Under Secretary's discussion was the sensitivity of the 
bladder by ionizing radiation to the cancer. 


ORDER

Service connection for bladder cancer is denied.  



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 

